Citation Nr: 1746590	
Decision Date: 10/19/17    Archive Date: 10/31/17

DOCKET NO.  13-09 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington


THE ISSUES

1. Entitlement to service connection for Gulf War Syndrome (GWS), claimed as chronic symptoms of chronic fatigue, insomnia, memory loss, fibromyalgia, muscle and joint pain, skin rash, neurologic impairment, and limb numbness, to include on a direct basis or as an undiagnosed illness, or a medically unexplained chronic multisymptom illness (MUCMI).

2. Entitlement to service connection for a lung disorder with symptoms of breathing problems and shortness of breath, claimed as due to undiagnosed illness or on a direct basis.

3. Entitlement to a higher initial rating for service-connected adjustment disorder with anxiety, rated as 30 percent disabling prior to January 17, 2015, and as 50 percent disabling from that date.

4. Whether the reduction in the evaluation of service-connected right knee internal derangement (laxity), from 30 percent to 0 percent was proper.

5. Entitlement to an increased rating in excess of 10 percent for service-connected status post trauma and chondromalacia patella of the right knee.

6. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from June 1979 to June 1982, and from November 1986 to August 2000, with service in Southwest Asia from January 9, 1991 to April 29, 1991.

This case comes to the Board of Veterans' Appeals (Board) on appeal from July 2010 and March 2011 RO decisions.

A hearing was held in October 2016 before the undersigned Veterans Law Judge (VLJ) of the Board, and a transcript of this hearing is of record.

In a July 2010 rating decision, in pertinent part, the RO granted service connection and a 10 percent rating for adjustment disorder with anxiety effective January 2, 2009, denied an increase in a 10 percent rating for service-connected status post trauma and chondromalacia patella of the right knee, denied service connection for Persian GWS (also claimed as insomnia, memory loss, muscle/joint pain, fibromyalgia, chronic fatigue, gastrointestinal problems, gastroesophageal reflux disease (GERD), ulcer, irritable bowel syndrome (IBS), skin rash, breathing problems, shortness of breath, neurologic impairment, and limb numbness). The RO also proposed to reduce the rating for service-connected internal derangement of the right knee from 30 percent to 0 percent.

In a March 2011 rating decision, the RO reduced the rating for service-connected internal derangement of the right knee from 30 percent to 0 percent, effective June 1, 2011. 

In a February 2015 rating decision, the RO granted a higher 30 percent rating for adjustment disorder with anxiety effective January 2, 2009, with a 50 percent rating effective January 17, 2015. Since this increase did not constitute a full grant of the benefits sought, the higher rating issue remains in appellate status. AB v. Brown, 6 Vet. App. 35, 39 (1993).

In a June 2015 rating decision, the RO granted service connection and a 0 percent rating for GERD, also claimed as gastrointestinal problems, ulcer and IBS, effective January 2, 2009. In a July 2015 rating decision, the RO granted a higher 10 percent rating for this disability, effective January 2, 2009. These issues are no longer in appellate status, since the Veteran did not appeal the ratings or effective dates assigned in these decisions.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (indicating he must separately appeal for a higher rating and earlier effective date since these are "downstream" issues from his initial claim for service connection).

The Board notes that a claim stemming from a rating reduction action is a claim for restoration of the prior rating and, typically, does not also contemplate a claim for an increased rating. See Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991); Dofflemyer v. Derwinski, 2 Vet. App. 277, 279-80 (1992). However, in this case, the RO has specifically addressed the evaluation of the right knee disabilities, finding that an increased rating is not warranted. The Veteran has also offered argument on the issue of entitlement to an increased rating. Accordingly, the Veteran's right knee appeal before the Board includes both the propriety of the rating reduction and a claim for an increased rating.

In an April 2017 rating decision, the RO denied entitlement to a TDIU, and it does not appear that the Veteran has appealed this decision. However, a request for a TDIU, whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation. Rice v. Shinseki, 22 Vet. App. 447 (2009); see also Roberson v. Principi, 251 F. 3d 1378, 1384 (Fed. Cir. 2001). This claim has been raised by the Veteran and is part of the claims for increased ratings. 

The issues of entitlement to service connection for GWS and a lung disorder, higher ratings for service-connected adjustment disorder with anxiety and right knee disabilities, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. In an August 2006 rating decision, the RO granted service connection and a separate rating for internal derangement of the right knee and assigned a 30 percent rating effective December 19, 2005.

2. In a July 2010 rating decision, the RO proposed a reduction in the rating for the Veteran's service-connected internal derangement of the right knee from 30 percent to 0 percent; the RO notified the Veteran of this proposed action in a corresponding July 2010 letter.

3. In a March 2011 rating decision, the RO discontinued the 30 percent rating for internal derangement of the right knee and assigned a 0 percent rating, effective June 1, 2011.

4. Service-connected internal derangement of the right knee was rated as 30 percent disabling for more than five years when the RO reduced the rating to 0 percent.

5. A May 2010 VA examination did not show substantial improvement in the service-connected internal derangement of the right knee.


CONCLUSION OF LAW

The rating reduction from 30 percent to 0 percent for internal derangement of the right knee from June 1, 2011 was not proper, and the 30 percent rating is restored. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.105, 3.344, 4.71a, Diagnostic Code 5257 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

VA has duties to notify and assist a claimant in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159 and 3.326(a) (2016). In this case, the Board finds that the RO has substantially satisfied the duties to notify and assist. To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the appellant in proceeding with this issue given the fully favorable nature of the Board's decision as to restoration of the 30 percent rating for service-connected internal derangement of the right knee. 



Rating Reduction

In an August 2006 rating decision, the RO granted service connection and a separate rating for internal derangement of the right knee and assigned a 30 percent rating effective December 19, 2005, under Diagnostic Codes 5261-5257.

In a July 2010 rating decision, the RO proposed a reduction in the rating for the Veteran's service-connected internal derangement of the right knee from 30 percent to 0 percent; the RO notified the Veteran of this proposed action in a corresponding July 2010 letter.

In a March 2011 rating decision, the RO discontinued the 30 percent rating for internal derangement of the right knee and assigned a 0 percent rating under Diagnostic Codes 5261-5257, effective June 1, 2011.

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity. Separate diagnostic codes identify the various disabilities. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016). Governing law provides that a Veteran's disability rating shall not be reduced unless an improvement in the disability is shown to have occurred. See 38 U.S.C.A. § 1155 (West 2014). 

A disability rating may be reduced. However, the circumstances under which rating reductions can occur are specifically limited and carefully circumscribed by regulations promulgated by the Secretary of VA. Dofflemyer v. Derwinski, 2 Vet. App. 277, 280 (1992). The procedural framework set forth in 38 C.F.R. § 3.105 (e) governing rating reductions is required to be followed by VA before it issues any final rating reduction. See Brown v. Brown, 5 Vet. App. 413, 418 (1993). When an RO reduces a rating without following the applicable regulations, the reduction is void ab initio. Greyzck v. West, 12 Vet. App. 288, 292 (1999).

VA regulations provide that where a reduction in evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance is to be prepared setting forth all material facts and reasons. 38 C.F.R. § 3.105 (e). The beneficiary will be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefor, and will be given 60 days for the presentation of additional evidence to show that compensation should be continued at the present level. Unless otherwise provided in paragraph (i) of this section, if VA does not receive additional evidence within that period, it will take final rating action and reduce the award effective the last day of the month following 60 days from the date of notice to the beneficiary of the proposed reduction. Id. The beneficiary will also be informed that he or she will have an opportunity for a predetermination hearing. 38 C.F.R. § 3.105 (i).

In cases where a rating has been in effect for five years or more, the rating agency must make reasonably certain that the improvement will be maintained under the conditions of ordinary life even if material improvement in the physical or mental condition is clearly reflected. Kitchens v. Brown, 7 Vet. App. 320 (1995). A rating that has been in effect for five years or more may not be reduced on the basis of only one examination in cases where the disability is the result of a disease subject to periodic or episodic improvement. 38 C.F.R. § 3.344 (a) (2016). The five-year period is calculated from the effective date of the rating to the effective date of the reduction. Brown v. Brown, 5 Vet. App. 413 (1993). If doubt remains, after according due consideration to all the evidence, the rating agency will continue the rating in effect. 38 C.F.R. § 3.344 (b) (2016). 

The above requirements do not apply to ratings that have not continued for long periods of five years or more at the same level or to disabilities which have not become stabilized and are likely to improve. Rather, in such cases, reexaminations of such disabilities disclosing improvement, physical or mental, will warrant a rating reduction. 38 C.F.R. §  3.344 (c) (2016). 

The Board observes that the provisions of 38 C.F.R. § 3.344 (a) and (b) are applicable because the 30 percent rating for internal derangement of the right knee  was in effect for more than five years (it became effective on December 19, 2005 and was reduced as of June 1, 2011). 

Pursuant to 38 C.F.R. § 3.344 (a) and (b), disability ratings which have continued for long periods of time at the same level (5 years or more) may not be reduced without the following: review of the entire record of examinations and the medical-industrial history to ensure that the current examination is full and complete, the examination must be as full and complete as the examination upon which the original award was based, ratings on account of diseases subject to temporary or episodic improvement will not be reduced on any one examination, except where all of the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated, ratings on account of disease which become comparatively symptom free after prolonged rest will not be reduced on examinations reflecting the result of bed rest, and where material improvement is shown, consideration must be given to whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life. If doubt remains, the rating will be continued subject to reexamination within a specified period of time (18, 24, or 30 months).

Moreover, it is well established in the case law of the United States Court of Appeals for Veterans Claims (Court) that VA cannot reduce a Veteran's disability evaluation without first finding, inter alia, that that an improvement has actually occurred in the Veteran's service-connected disability and it has improved to the point that he or she is now better able to function under the ordinary conditions of life and work. See Murphy v. Shinseki, 26 Vet. App. 510, 517 (2014); Brown, 5 Vet. App. at 421. Care must be taken to ensure that a change in an examiner's evaluation reflects an actual change in the Veteran's condition, and not merely a difference in the thoroughness of the examination or in descriptive terms, when viewed in relation to the prior disability history. See 38 C.F.R. §§ 4.1, 4.2, 4.13; see also Brown 5 Vet. App. at 420-22.

Significantly, in a rating reduction case, VA has the burden of establishing that the disability has improved. A rating reduction case focuses on the propriety of the reduction and is not the same as an increased rating issue. See Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991).

The Veteran's right knee internal derangement has been rated under Diagnostic Code 5257. Under this code, knee impairment with recurrent subluxation or lateral instability is rated 10 percent when slight, 20 percent when moderate, and 30 percent when severe. 38 C.F.R. § 4.71a, Diagnostic Code 5257. 

(Throughout the pendency of the appeal service connection has also been in effect for status post trauma and chondromalacia patella of the right knee, separately rated as 10 percent disabling under Diagnostic Code 5261, which pertains to limitation of extension of the leg.)

Service connection and a 30 percent rating were initially established for the internal derangement of the right knee based on the Veteran's service treatment records, VA outpatient treatment records, and a report of a May 2006 VA examination. The May 2006 VA examiner indicated that the anterior and posterior cruciate ligaments stability test of the right knee was abnormal with severe instability. The medial and lateral collateral ligaments stability test of the right knee was abnormal with severe instability. The medial and lateral meniscus test of the right knee was within normal limits. The examiner opined that the Veteran's service-connected right knee disability had progressed to internal derangement of the right knee, and that the disability limited kneeling, squatting and walking.

On VA examination in May 2010, range of motion was from 0 to 135 degrees bilaterally without pain. The medial and lateral collateral ligaments were intact. Patellar motion was free of crepitus, fluid, and pain on each side, and McMurray and Lachman signs were negative bilaterally. Five repetitions of his knee range of motion did not produce fatigue, weakness, lack of endurance or any other symptom. The pertinent diagnosis was bilateral knee strain.

In its July 2010 rating decision, the RO stated that a rating reduction was proposed for the internal derangement of the right knee based on current findings showing no right knee subluxation or lateral instability.

The Veteran subsequently submitted private medical records reflecting treatment for a right knee disability. A private February 2011 magnetic resonance imaging (MRI) of the right knee showed chondromalacia patella, a small vertically-oriented tear of the posterior body of the medial meniscus, and a tear of the anterior horn of the lateral meniscus associated with parameniscal cysts.

A private orthopedic examination in March 2011 from Dr. L.B.K. reflects mild to moderate patellofemoral crepitus noted through range from flexion to full extension. There was discomfort with the straight leg raise in the retropatellar area. Clark's compression sign was positive. There was mild to moderate medial joint line tenderness not significantly exacerbated with McMurray testing, mild lateral joint line tenderness, and negative Lachman's sign. Dr. K. indicated that the medial collateral ligament and lateral collateral ligament were intact at full extension and 30 degrees of flexion. There was evidence of small effusion. Right knee MRI scan images showed evidence of significant chondromalacia primarily in the patellofemoral compartment, and also in the medial compartment of the knee. There was evidence of a small medial meniscal tear by MRI scan criteria and similar findings along the anterior horn of the lateral meniscus. The diagnostic impression was right knee pain with evidence of findings compatible with significant chondromalacia and patellofemoral syndrome and evidence by MRI scan criteria of internal derangement in the form of medial and lateral meniscal pathology. 

An April 2011 private medical record from Dr. D.M. reflects a diagnosis of right knee discomfort with MRI findings of chondromalacia changes and a small medial meniscus tear and a tear of anterior horn of the lateral meniscus.

A May 2011 private medical record from Dr. M.G. reflects that the Veteran complained of right knee pain but was unsure about instability, and denied locking. Dr. G. noted the MRI findings of a medial meniscus tear, moderate degenerative joint disease in the medial compartment, and marked arthritic change in the patella. He did not note any instability. The diagnostic assessment was right knee with combination of medial meniscus tear, unlikely lateral meniscus tear, and degenerative joint disease most pronounced at the patellofemoral compartment. He noted significant obesity. He recommended a partial meniscectomy. 

In a March 2013 VA Form 9, the Veteran asserted that the right knee rating reduction was based on the findings in a May 2010 VA examination, and that this examination was less complete than the examination used to establish his rating, citing 38 C.F.R. § 3.344. He asserted that the examination of his knee was cursory, and the purpose of the examination was to address other health issues. He asserted that his range of motion was not evaluated and repetitive motion testing was not conducted. At his Board hearing, he testified that the laxity of his knee had not changed or improved, his knee sometimes gave out and he sometimes fell. He asserted that the [May 2010] VA examination was performed in response to his Gulf War claims, not to evaluate his knee, but the VA examiner examined his knee anyway. He contended that the examiner retaliated against him by reducing his knee rating because the examiner thought he was a liar and did not believe he had gone to Iraq. Currently, he used a walker and a cane, but did not use a brace.

After a review of all of the evidence of record, the Board finds that the notice and due process requirements of 38 C.F.R. § 3.105 have been met. As noted, the Veteran was notified of the RO's intent to discontinue the 30 percent rating for his service-connected internal derangement of the right knee by a letter dated in July  2010. He did not request a predetermination hearing regarding the issue. Final action to reduce the 30 percent rating to 0 percent was taken pursuant to 38 C.F.R. § 3.105 (e) in March 2011. The Veteran was informed of that decision by letter dated March 2011. The reduction was made effective beginning June 1, 2011. The reduction was made effective no sooner than permitted by current law and regulations ("the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final action expires"). 38 C.F.R. § 3.105 (e). The Veteran has not asserted that these procedural provisions were not followed. Thus, the Board finds that the RO appropriately followed the procedural actions to accomplish the discontinuance of the 30 percent rating, which resulted in a reduction of the Veteran's benefits.

The Board finds that he RO reduced the rating for the right knee disability in its March 2011 rating decision based primarily on the results of the May 2010 VA examination.

The Board has reviewed the record and finds that the reduction in the disability rating for the service-connected internal derangement of the right knee was legally improper. There is nothing in the evidence of record to show that the RO considered the provisions of 38 C.F.R. § 3.344 when it reduced the Veteran's internal derangement of the right knee disability rating in March 2011.

The reduction was based on a single examination, inasmuch as there was no mention of any examination other than that conducted in May 2010. Leaving aside the question of whether the clinical evidence of record at the time of the RO's March 2011 rating decision clearly indicated material improvement in the Veteran's service-connected internal derangement of the right knee, including improvement under the ordinary conditions of life, the Board notes that the RO failed to address this question. The 2010 examination was also not as full and complete as the examination upon which the original award was based, and while the examiner did provide findings as to the severity of any subluxation, lateral instability, or ligamentous laxity, there were other findings that were not considered or contemplated by the AOJ to include February 2011 MRI findings of a medial meniscus tear and a tear of the anterior horn of the lateral meniscus. See 38 C.F.R. § 4.71a, Diagnostic Code 5258; see also Butts v. Brown, 5 Vet. App. 532, 538 (1993). Accordingly, the Board finds that the Veteran's overall functional ability had not improved by June 2011. Thus, while the Veteran's objective examination findings in May 2010 may be consistent with some improvement, the evidence does not establish that the Veteran had an improvement allowing him to better function under the ordinary conditions of life and work. See Murphy, 26 Vet. App. at 517; Brown, 5 Vet. App. at 421. The reduction in rating for internal derangement of the right knee from 30 percent to 0 percent was not proper, and restoration of the 30 percent rating from June 1, 2011 is granted.

Restoration of a 30 percent rating for the service-connected internal derangement of the right knee, effective June 1, 2010, is granted, subject to the laws and regulations governing the payment of VA compensation.



ORDER

Restoration of a 30 percent disability rating for internal derangement of the right knee is granted, subject to the laws and regulations governing the payment of monetary benefits.

REMAND

Although further delay is regrettable, the Board finds that further development is required prior to adjudication of the Veteran's claims for service connection for GWS and a lung disorder, and for increased ratings for the service-connected psychiatric disorder and right knee disabilities.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

Additional highly relevant evidence was added to the claims file after the July 2016 supplemental statement of the case, including VA examination reports and records from the Social Security Administration (SSA), which have not yet been reviewed by the AOJ in the context of the instant appeal, with issuance of a supplemental statement of the case to the Veteran and his representative. Such must be done prior to appellate review in order to provide due process to the Veteran. See 38 C.F.R. §§  19.31, 19.37 (2016).

The Board notes that the Veteran's representative has requested new VA examinations of the Veteran's service-connected psychiatric disorder and right knee disability. See July 2016 correspondence and October 2016 Board hearing transcript.

With regard to the claim for a higher initial rating for service-connected adjustment disorder with anxiety, the Board notes that the Veteran has since undergone a VA psychological examination in January 2017, and a medical opinion was issued in February 2017. However, thereafter, the issue of entitlement to a higher initial rating for the service-connected psychiatric disorder was not addressed in a supplemental statement of the case, and this must be done prior to appellate review. 38 C.F.R. § 19.31. The January 2017 examiner diagnosed PTSD and opined that for the VA-established diagnosis of adjustment disorder with anxiety, the diagnosis is changed and it is a progression. The examiner opined that the diagnosis of PTSD was at least as likely as not a progression of the service-connected adjustment disorder with anxiety. This evidence must be considered by the AOJ.

The Veteran most recently underwent a VA examination to assess the severity of his service-connected right knee disability in June 2014. Subsequently, the United States Court of Appeals for Veterans Claims (Court) held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include range of motion testing "for pain on both active and passive motion [and] weight-bearing and non-weight-bearing and if possible, with range of the opposite undamaged joint." Correia v. McDonald, 28 Vet. App. 158, 170 (2016).

The June 2014 VA examination report does not include range of motion testing for pain on both active and passive motion or with weight-bearing and non-weight-bearing. Therefore, the Board finds that a remand is necessary in order to conduct another VA examination. See 38 C.F.R. § 4.59 (2016); Correia, 28 Vet. App. at 170. The examiner should determine the current level of severity of his service-connected right knee disability. 38 C.F.R. § 4.2; see also Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination). The VA examiner should review the claims file in connection with the examination, including the additional medical records added to the file after the last VA examination.

Service personnel records confirm that the Veteran served in the Southwest Asia Theater of operations during the Persian Gulf War. See 38 C.F.R. §  3.317 (e) (defining the Southwest Asia theater of operations); see also 38 U.S.C.A. § 101 (33) (West 2014) (defining the Persian Gulf War as beginning on August 2, 1990, and ending on a date thereafter to be prescribed by Presidential proclamation or law). Therefore, he qualifies for consideration for presumptive service connection for disabilities resulting from undiagnosed illness or medically unexplained chronic multisymptom illness.

With regard to the claims for service connection for GWS and a lung disorder, including as due to undiagnosed illness, on a direct basis, or as a medically unexplained chronic multisymptom illness (MUCMI), the Board finds that a supplemental medical opinion is needed as to whether the Veteran's claimed signs and symptoms may be considered a MUCMI. A medically unexplained chronic multisymptom illness means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities. 38 C.F.R. § 3.317 (a)(2)(i)(B). An additional opinion should be obtained upon remand that specifically considers whether the claimed signs or symptoms of a lung disorder, chronic fatigue, insomnia, memory loss, fibromyalgia, muscle and joint pain, skin rash, neurologic impairment, and limb numbness are due to a MUCMI that is defined by a cluster of signs or symptoms.

With regard to the lung disorder, the Board notes that the Veteran has been provided with diagnoses of several different lung disorders, to include asthma, chronic obstructive pulmonary disease (COPD), and pulmonary embolism (PE), among others. The Veteran underwent a Gulf War examination in May 2010, and an examination of the lungs in September 2014, with a medical opinion in May 2015. 

Private medical records on file reflect that in December 2012, the Veteran was hospitalized from mid-November 2012 to early December 2012, after he presented with complaints of a cough with bloody sputum. During the admission, he had respiratory failure with chronic lower extremity deep vein thrombosis (DVT) leading to pulmonary embolism (PE), pulmonary hypertension, subsequent cor pulmonale and right-sided heart failure. The VA examinations on file do not provide a medical opinion as to whether or not any current diagnosed lung disorder is at least as likely as not related to service, including due to demonstrated exposure to low levels of chemical agents resulting from demolition of Iraqi weapons in March 1991.

The May 2015 VA examiner opined that the Veteran's "asthma" and dyspnea on exertion in 2011 were most likely due to undiagnosed pulmonary embolism, and the PE was the most likely cause of the pulmonary hypertension and not his essential hypertension. The VA examiner provided a negative opinion with regard to a theory of secondary service connection, but did not provide a medical opinion with regard to the theory of direct service connection. Moreover, an April 2016 VA chest X-ray study showed moderate COPD. A medical opinion is needed as to this lung disorder in addition to the other lung diagnoses. This examination is therefore inadequate and an addendum medical opinion is needed.

The Board notes that the claims file contains incomplete copies of Disability Benefits Questionnaires (DBQs) submitted by the Veteran in March and April 2013, pertaining to examinations of the lungs and right knee. Complete copies of these examination reports should be obtained and associated with the claims file. Moreover, the single page of the lung examination (the first page) lists the following diagnoses: asthma, pulmonary thromboembolism, pulmonary hypertension, and chemical pneumonitis with onset in 1994, evaluated in January 2011. The rest of this examination report is missing, and no rationale is included.

The claims file also contains an incomplete copy of a March 2013 letter to the Veteran's representative from one of the Veteran's parents, regarding his lung claim. Only page one is included. The Veteran should be asked to submit a complete copy.

Ongoing relevant medical records should also be obtained. 38 U.S.C.A. § 5103A (c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

The issue of entitlement to a TDIU is inextricably intertwined with the issues being remanded, and this matter is remanded for readjudication by the AOJ.

Accordingly, the case is REMANDED for the following action:

1. With any necessary releases, obtain updated VA and private medical records of treatment or evaluation of a psychiatric disorder, a knee disability, a lung disorder, chronic fatigue, insomnia, memory loss, fibromyalgia, muscle and joint pain, skin rash, neurologic impairment, and limb numbness, that are not already on file, and associate them with the electronic claims file.

2. Contact the Veteran and ask him to submit complete copies of the following records: DBQs submitted by the Veteran in March and April 2013, pertaining to examinations of the lungs and right knee, and a copy of a March 2013 letter to the Veteran's representative from one of the Veteran's parents, regarding his lung claim.

3. Schedule the Veteran for a VA knee examination to determine the current severity of his service-connected right knee disabilities. The electronic claims file must be reviewed by the examiner. All indicated testing must be conducted, and all pertinent symptomatology must be reported in detail. 

The examiner should report all range of motion measurements in degrees for both knees, and, to the extent possible, the knee joints should be tested for pain on both active and passive motion, in weight-bearing and non-weight-bearing. Range of motion for the right knee should be tested actively and passively, and after repetitive use. The examiner should also consider whether there is likely to be additional range of motion loss as a result of pain, weakness, fatigability, or incoordination, or during flare-ups. If so, the examiner is asked to describe the additional loss in terms of degrees, if possible. 

If the examiner is unable to conduct any of the required testing, he or she should clearly explain why.

The examiner should also comment on the degree of lateral instability or recurrent subluxation of the right knee, and on whether the knee disability is manifested by episodes of "locking," pain, and effusion of the joint. 

Any opinions expressed by the examiner must be accompanied by a complete rationale.

4. Schedule the Veteran for a VA examination as to the Veteran's claimed GWS and lung disorders and to obtain an opinion as to whether such are related to military service, including as due to his demonstrated exposure to low levels of chemical agents resulting from demolition of Iraqi weapons in March 1991.

The VA examiner should conduct all necessary testing to rule out a diagnosis for the claimed signs and symptoms: a lung disorder, chronic fatigue, insomnia, memory loss, fibromyalgia, muscle and joint pain, skin rash, neurologic impairment, and limb numbness.

The VA examiner should characterize the Veteran's claimed disabilities as belonging to one of four disability patterns: (1) undiagnosed illness, (2) a diagnosable but medically unexplained chronic multisymptom illness of unknown etiology, (3) a diagnosable chronic multisymptom illness with a partially explained etiology, or (4) a disease with a clear and specific etiology. 

With regard to any diagnosed disorder, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current disability is related to service, to include the Veteran's service and chemical exposure in the Persian Gulf.

With regard to the lung disorder, the examiner is asked to reconcile the various diagnoses of record, which include asthma, COPD, and pulmonary embolism, among others.

Any opinions expressed by the examiner must be accompanied by a complete rationale.

5. Readjudicate the claims on appeal in light of all of the evidence of record, including evidence received since the supplemental statements of the case. If the appeal remains denied, the Veteran should be provided with a supplemental statement of the case as to the issues on appeal, and afforded a reasonable period of time within which to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








							(Continued on the next page)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


